152 F.3d 1098
Rex T. KEARNEY, Jr., Plaintiff-Appellant,v.STANDARD INSURANCE COMPANY, Defendant-Appellee.Rex T. KEARNEY, Jr., Plaintiff-Appellant,v.STANDARD INSURANCE COMPANY, Defendant-Appellee.
Nos. 96-16539, 96-16701.
United States Court of Appeals,Ninth Circuit.
Aug. 3, 1998.

HUG, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion, Kearney v. Standard Insurance Company, 144 F.3d 597 (9th Cir.1998), is withdrawn.